LAVENDER, Justice
(dissenting in part)
I respectfully dissent to that portion of the majority opinion which reverses the judgment of the trial court wherein the latter refused to allow interest on the payments called for by the contract other than interest from the date of judgment.
In my view the consideration, on the part of the plaintiffs, for the payments to be made under the contract paragraph involved in the present case was purely executory and I think that the phrase “all sums to be without interest,” as used in that paragraph was intended by the parties either (a) as a provision against interest after maturity *473of the installments, or (b) as a provision against any interest, either before, or after maturity of the installments. Either way, the provisions of 23 O.S.1961, § 22 as construed and applied in Fidelity-Phenix Fire Insurance Company of New York v. Board of Education of Town of Rosedale et al. (1948), 201 Okl. 250, 204 P.2d 982, (the principle case relied on by the plaintiffs in error) would not be applicable, and the trial court’s judgment denying interest from maturity of the obligations to the date of judgment on the obligations would not be erroneous. I would affirm that judgment.
I concur in all other portions of the majority opinion.